Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1-11 are objected to for not starting with ‘A’ (independent claims) or ‘The’ (dependent claims). 
	Claim 9 at step c) is objected to for the Markus claim language. It is suggested to amend the claim to ‘selected from the group consisting of x, y, z and combinations thereof’. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 50% and 25%, and the claim also recites 4% and 3% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Farres et al. (US 2021/0392929, hereinafter R1) with Osen et al. (J. Food Eng. 127: 67-74 (2014), hereinafter R2) as evidence.
Claim 1 is limited to a plant-based meat analog that comprises a hydrated textured protein composition and a pea protein isolate.
Claim 1 - R1 discloses a meat analog product comprising hydrating a plant extract and a binding agent that comprises dietary fiber and protein. (Abstract)
Claim 1 - R1 discloses that the inventive meat analogue is a plant-based product. [0013]
Claim 1- R1 discloses that a fiber and protein combination acts as a binding agent. [0014]
The binder does not exhibit water leakage during storage of the meat analogue product in the cold. [0016] A uniform color transformation from reddish to brown is found when the meat analogue is cooked. [0017]
R1 summarizes the process as hydrating a plant extract by mixing with water, preparing a binding agent by mixing dietary fiber and plant protein, mixing the plant extract (e.g. textured plant protein) and the binding agent and molding into a shape (e.g. a patty). [0020-0024 and 0026-0030]
Claim 9 - R1 teaches of hydrating textured protein, e.g. soy, pea, gluten, sunflower or combinations thereof with water, combining all dries (protein/fiber mix), dried beetroot color, mixing the prepared compositions until they are distributed equally, adding fat flakes, forming patties, refrigerating or freezing the patties until testing and cooking on hot plate at about 175 C for 10-12 min. [0119-0121]
Claim 1- R1 defines “plant protein” to include “plant protein isolate” or “plant protein concentrate” or combinations of the two. [0127]
Claim 2- R1 states that the term “textured protein” refers to plant extract material that is derived from legumes, cereals or oilseeds. The legume may be soy, pea, the cereal may be wheat and oilseed may be sunflower. The textured protein is made by extrusion.  [0130] 
Claims 3-5 recite the hydrated textured protein composition to have a mean particle size between 0.4-4 mm. Since R1 teaches of producing the textured protein by extrusion, the particle size of the textured protein may be optimized to the desired particle size. 
Claim 11 - R1 discloses cooked burger patties made with texturized pea protein. [0139].
Claim 9, 10, 11 - R1 discloses patties made with textured pea protein. Water is added to textured pea in a mixer and mixed gently until properly hydrated. Other additives are adding including vegetable oil. To this base composition methylcellulose or fiber/protein combinations are added. Fat flakes are added at the end and the composition is molded to a burger shape and refrigerated until cooking. The burgers are cooked in a pan. (Example 9, Example 10)
Claims 6, 7, 8 - R1 teaches of the ratio of plant extract (textured protein) to water. (claim 1, a., claim 3)
R1 claims a process for making meat analog wherein the textured protein is selected from a group consisting of soy, pea and sunflower. (Claim 5).
Claim 1 - R1 clearly discloses a plant-based meat analogue comprising hydrated textured protein and a binding agent that comprises a plant protein that may be a plant protein isolate or plant protein concentrate. Moreover, R1 presents an Example wherein a hydrated textured pea protein is used (Example 9, 0170). 
R1 uses a binding agent that comprise a fiber/protein mixture. The protein is a plant protein isolate. R1 specifically discloses the use of potato protein as a component of the binding agent. While R1 does not teach or suggest the use of pea protein isolate as a component of the binding agent, selecting pea protein isolate as a component of the binding agent would have been well within one’s ordinary skill in the art. Evidentiary ref. Osen (2014) investigates high moisture extrusion cooking of pea protein isolates raw material characteristics. Osen concludes that pea protein isolates are valuable raw materials for the development of fibrous whole-muscle meat alternatives. (Abstract)
Osen gives the details of water binding capacity, oil binding capacity and emulsification properties of pea protein isolates. (page 71, Table 3)
Therefore, it would have been obvious to those of ordinary skill in the art, at the time the invention was made, to modify the plant-based meat analogue of R1 by substituting potato protein (in the binding agent) with pea protein isolate. This substitution would have been motivated firstly due to functional properties of pea protein isolates. Furthermore, since R1 clearly discloses the use of hydrated textured pea protein, a pea protein isolate in the binding agent would have been an alternative protein as the binding agent component, easily contemplated by an ordinary skill in the art. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in developing a plant-based meat analogue comprising hydrated textured pea protein and pea protein isolate as a component of the binding agent. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791